TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00673-CV






Gwen Watts, Individually and as next friend of Catherine Phyl Watts, 


and Phil Watts Individually, Appellants



v.



Alfonso Roel Goreen and Travis County, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT


NO. 95-00287, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 







	Gwen Watts, individually and as next friend of Catherine Phyl Watts, and Phil Watts,
individually, filed a notice of restricted appeal to challenge a dismissal for want of prosecution. 
Appellees move to dismiss for want of jurisdiction.  We will grant the motion and dismiss this
appeal for lack of jurisdiction.

	The district court dismissed the cause for want of prosecution on March 29, 2000. 
The Wattses filed a motion to reinstate on April 27, 2000.  They filed their notice of restricted appeal
on September 26, 2000.

	Restricted appeals are not available to a party who timely files a postjudgment
motion.  See Tex. R. App. P. 30.  The Wattses' motion to reinstate, filed April 27, 2000, is a timely
filed postjudgment motion.  See Tex. R. Civ. P. 165a(3); see also Thomas v. Texas Dept. of Crim.
Justice--Inst. Div., 3 S.W.3d 665, 666-67 (Tex. App.--Fort Worth 1999, no pet.).  Their notice of
appeal was due 90 days after judgment, on June 27, 2000.  See Tex. R. App. P. 26.1(a)(3); see also
Thomas, 3 S.W.3d at 666-67.  Their notice of appeal, filed almost six months after the dismissal, was
untimely. 

	We grant the motion to dismiss.  We dismiss for want of jurisdiction the Wattses'
appeal of the district court dismissals.



					                                                                    

					Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellees' Motion

Filed:   May 31, 2001

Do Not Publish